Citation Nr: 1502951	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-39 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2013, the Veteran testified before the undersigned Veterans Law Judge via video conference.  The transcript of that proceeding has been associated with the claims file.

In April 2014, the Board remanded the claim to obtain additional treatment records and to schedule the Veteran for a VA examination.  The Board asked the examiner to diagnose any left shoulder disabilities, to include bursitis and degenerative joint disease (a.k.a. arthritis).  The Board also requested an etiology opinion based on the assumption that the Veteran had, in fact, sustained an injury to his shoulder during service.  In September 2014, the Veteran underwent a VA examination.  The examiner diagnosed bursitis and provided a speculative etiology opinion focusing on the lack of evidence documenting a shoulder injury in service.  No x-rays were taken to determine whether the Veteran had arthritis in his left shoulder.   Overall, the Board finds that the September 2014 examination and etiology opinion are inadequate and, therefore, the claim must be remanded pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Reason for Remand: To schedule the Veteran for a VA examination and to obtain an additional medical opinion.

The Veteran relates that he fell onto his back from the top of a personnel carrier in service at which time he experienced pain in his left shoulder which continued thereafter.  See January 2013 Hearing Transcript.  He stated that he was not authorized to go to an aid station, but he later saw a Physician's Assistant and was told he had bursitis in his left shoulder.  Id.  A VA examination report dated in September 2014 demonstrates that the Veteran currently has bursitis in his left shoulder.

The only available service treatment records (STRs) are the Veteran's entrance examination which is negative for any abnormalities of the shoulder and a medical profile that related to being assigned light duty due to leg pain.  In the absence of complete STRs, VA has a heightened duty to consider the benefit of the doubt.  The Veteran has been very consistent in relating that he fell and experienced pain during service.   If an injury in service is conceded, the question becomes whether there is a connection or link between that in-service injury and the Veteran's currently diagnosed disability.

In the April 2014 remand, the Board asked an examiner to clarify the diagnosis of any current left shoulder disability/disabilities based on examination of the Veteran.  The Board specifically noted that degenerative changes in the Veteran's left shoulder were recognized on x-rays taken at an October 2010 VA examination and sought clarification as to whether the Veteran currently has arthritis in his shoulder given that arthritis is recognized as a chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a)

In September 2014, an examiner diagnosed bursitis; however, no x-rays were taken to identify whether arthritis was present and no reference was made to the notation of degenerative changes in the shoulder in October 2010.  As to an etiology opinion, the examiner noted that there "do not appear to be related records documenting a shoulder injury in service and it would be mere assumption to relate the bursitis to a fall in distant past, therefore it is less likely than not related to service."  The examiner did not provide any opinion as to the likely etiology of the shoulder disability and whether it was possible to determine when such disability was incurred.

Examination of the shoulder in September 2014 indicated restricted range of motion on both flexion and abduction.  Pain on motion was noted that contributed to additional functional loss, to include less movement than normal and atrophy of disuse.  In addition, localized tenderness was noted over the left AC joint where degenerative changes had been noted on x-ray in October 2010.  Pain, weakness, fatigability or incoordination were found to significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  Instability, dislocation or labral pathology was suspected and the examiner noted a history of mechanical symptoms (clicking, catching, etc.).  

There is evidence of a shoulder disability which may have existed for a number of years; on remand, an examiner should be asked to determine through x-ray evidence whether arthritis is present in the left shoulder and provide etiology opinions for both arthritis, if present, and bursitis noting the severity of the Veteran's current disability and based on the assumption that the Veteran did, in fact, sustain an injury to his shoulder during service.
  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the likely etiology of the Veteran's left shoulder disability/disabilities, to include degenerative joint disease (a.k.a. arthritis), if present, and bursitis that was diagnosed in September 2014.  

The electronic claims file should be made available for review and the examination report should reflect that a review occurred.

The examiner should determine through x-ray evidence whether the Veteran has degenerative joint disease (a.k.a. arthritis) in his left shoulder.

When providing an opinion as to whether it is at least as likely as not that bursitis and/or arthritis had onset in service or resulted from an injury in service as opposed to some other cause or factor, the examiner should assume that the Veteran did, in fact, injure his shoulder in service when he fell from the top of a personnel carrier.  

If the examiner cannot provide an opinion concerning the likely etiology of bursitis and/or arthritis or whether either disability may have had its onset in service, without resorting to speculation, the examiner should provide a reasoning that is not based on the lack of documented evidence of an in-service injury.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (when an examiner is asked to render an etiology opinion and determines that he/she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke[ ] the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts.")  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises. 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



